                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

MICHAEL LEE NELSON
#20060-18                                                                       PLAINTIFF

v.                                    4:19-cv-00237-JM-JJV

HIGGINS, Sheriff, Pulaski County; et al.                                     DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED without

prejudice. All relief sought is denied, and the case is closed.

       Dated this 5th day of June, 2019.




                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
